UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2013 Commission File Number: 001-34797 Camelot Information Systems Inc. Beijing Publishing House A6 North Third Ring Road Xicheng District, Beijing 100120 The People’s Republic of China Tel: +(86-10) 5810-0888 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Camelot Information Systems Inc. By : /s/ Yiming Ma Name : Yiming Ma Title : Chairman and Chief Executive Officer Date: April 30, 2013 EXHIBIT INDEX Exhibit No. Description a press release announcing the filing of the 2012 annual report on Form 20-F
